902 F.2d 774
Timothy HAMMER, Plaintiff-Appellee,v.Charles GROSS;  Armando Zatarain;  Newport Beach City,Defendants-Appellants.Linda Delapena, et al., Defendant.Timothy HAMMER, Plaintiff-Appellant,v.Charles GROSS;  Armando Zatarain;  Newport Beach City, LindaDelapena, et al., Defendants-Appellees.
Nos. 87-6682, 88-5638.
United States Court of Appeals, Ninth Circuit.
May 16, 1990.

Prior Report:  884 F.2d 1200.
Before GOODWIN, Chief Judge, BROWNING, WALLACE, HUG, TANG SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, TROTT, FERNANDEZ, and RYMER, Circuit Judges.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.